DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed April 23, 2019. Claims 1-12 and 14-24 have been amended, no new claims have been added, and no claims have been cancelled. Claims 1-24 are presently pending in this application.
Claims 1-6, 11-12, 14-16, and 18-24 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Franco Serafini on February 8, 2021.
The application has been amended as follows: 
(Currently Amended) A mask comprising: 
a frame (1); 
a transparent portion (2) supported by the frame;
 a seal portion (3) mounted on the frame (1) and adapted to be positioned on a user's face; and 

wherein the hub (5) is connected to the ventilation tube (4) by a joint having a coupling position, in which the hub (5) and the tube (4) are sealingly fastened to one another in an operating position, and a decoupling position, in which the ventilation tube (4) and the hub (5) are decoupled, in which the ventilation tube (4) remains connected to the hub (5) but is free to swing around an axis transversal to an axis of the ventilation tube (4) or an axis of the hub (5),
wherein the joint between the ventilation tube (4) and the hub (5) is a film joint (110); and
wherein the film joint is composed of a portion or branch of a fastening belt (10) of the mask to the user’s head.
4. (Currently Amended) The mask according to claim 1, wherein a first joint portion integral to the ventilation tube (4) or hub (5) has at least one axial length extension (104, 204) [[essentially]] corresponding to engagement and disengagement travels, said axial length extension (104, 204) extending beyond an end edge of [[the]] an engagement end (104, 204) of the ventilation tube (4) or [[the]] an engagement seat (105, 205) of the hub (5), said axial extension (104, 204) bearing, at an end, at least one transversal tooth engaging in a cooperating second joint portion consisting of a sliding guide respectively obtained in the engagement seat of the hub or in the engagement end of the ventilation tube, said sliding guide being oriented along engagement and disengagement directions and having a length [[essentially]] corresponding to said engagement and disengagement travels, wherein said transversal tooth rotationally engages an end of said sliding guide determining a stop of the disengagement travel of the ventilation tube from the hub.
5. (Currently Amended) The mask according to claim 1, wherein [[said]] a first joint portion includes at least one couple of axial parallel extensions of the engagement ends of the ventilation tube or [[the]] an engagement seat of the hub, said extensions being spaced from one another along a direction transversal to [[the]] an engagement and disengagement travel and/or [[the]] an axis of the joint, each of said extensions comprising at least one transversal tooth oriented parallel to the axis of the joint and said transversal tooth, slidingly engaging in a corresponding sliding guide.
6. (Currently Amended) The mask according to claim 5, wherein for at least two of said at least one couple of axial parallel extensions the corresponding transversal teeth, which are engaged in [[an]] the [[associated]] corresponding sliding guide, are oriented coaxially to one another but protruding from the corresponding extensions along reciprocally opposing directions.
7-10. (Cancelled)
11. (Currently Amended) The mask according to claim 3, wherein the interlocked coupling comprises an extension of the ventilation tube or the hub which inserts into a corresponding housing provided on the hub or the ventilation tube by an approaching movement along a direction tilted off a median longitudinal axis of the mask.
13. (Cancelled)
14. (Currently Amended) The mask according to claim 1[[3]], wherein said film joint Page 5 of 8S/N 16/232,002Preliminary Amendment (110) consists of a bridge of flexible material, which is fastened [[with]] at two opposite ends respectively to the ventilation tube (4) and the hub (5).

16. (Currently Amended) The mask according to claim 1[[3]], wherein the film joint (110) is slidingly coupled to the hub (5) or the ventilation tube (4) by being slidingly engaged in a fastening loop (804, 805) provided on the ventilation tube (4) and hub (5) and is further provided with a widening on each end that prevents the film joint from slipping off, with reference to a reciprocal moving away direction of the ventilation tube (4) from the hub (5).
17. (Cancelled)	
18. (Currently Amended) The mask according to claim 1[[7]], wherein said film [[bridge]] joint (110) is an upper end member that fastens [[said]] a fastening belt (10) of the mask to the user's head, whereby said fastening end member has contemporaneously a function of fastening the fastening belt of the mask to the user's head and operates as an articulating material bridge between the ventilation tube and the hub.
19. (Currently Amended) The mask according to claim 1, wherein the seal portion (3) comprises: 
a partition wall (103) adapted to be sealingly rested on [[a]] the user's nose, when the mask is worn, so as to form an upper chamber (203) and a lower chamber (303), the lower chamber accommodating the user's nose and mouth, wherein the upper and the lower chambers communicate through a passage in the partition wall (103) and through a one-way valve (403) so that air can flow from the upper chamber (203) to the lower chamber (303) and not vice versa; and 
the ventilation tube (4) comprising at least two separate side channels (104, 204) Page 6 of 8S/N 16/232,002Preliminary Amendment providing communication between the upper chamber (203) and respectively the lower chamber (303) and an outer environment.
22. (Currently Amended) The mask according to claim [[19]] 20, wherein the corresponding ducts are obtained inside the frame.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 2-3 show(s) an exploded views which is on the same sheet as another figure and should be embraced by brackets.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in claim 1. Such that a mask comprising a ventilation tube, sealingly and detachably connected to a hub by a joint, wherein the joint is a film joint and the film joint is composed of a portion or branch of a fastening belt of the mask to the user's head. 
The closest prior art of record, Liao (2018/0065719) and Christianson (6321745), do not specifically disclose the claimed structure as presented in claim 1. 
Liao discloses a mask (11, fig 1) comprising a ventilation tube (138, fig 1), sealingly and detachably connected (see [0057], lines 3-7) to a hub (146, fig 1) by a joint (fold-lock structure; 140, fig 4). 
Christianson teaches a tube (10, fig 1 of Christianson) with a film joint (60, fig 3 of Christianson). 

Therefore, claims 1-6, 11-12, 14-16, and 18-24 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cucchia (2017/0096204), Xiao (10807687), Weigner (2014/0331997), Zheng (2018/0297676), Armani (2018/0134352), Thomas (2018/0319471), Godoy (2019/0002068), Sang (2020/0115015), Huang (2020/0130792), and Shiue (2020/0156745) are cited to show additional masks with ventilation tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785